United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 03-41249
                          Conference Calendar


RICHARD J. JOHNSON,

                                      Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:02-CV-219
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Richard J. Johnson, Texas prisoner # 1005689, moves for a

certificate of appealability (COA) to appeal from the district

court’s denial of his 28 U.S.C. § 2254 petition.      Johnson did not

timely appeal from district court’s judgment denying his 28

U.S.C. § 2254 petition.     See FED. R. APP. P. 4(a)(1)(A).   Rather,

his notice of appeal was timely filed only as to the court’s

denial of his postjudgment motions.     Johnson’s COA motion is

DENIED as unnecessary.     See Dunn v. Cockrell, 302 F.3d 491, 492

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41249
                                -2-

& n.1 (5th Cir. 2002), cert. denied, 537 U.S. 1181 (2003).

     Johnson fails to argue specifically in his brief that the

district court erred in denying his postjudgment motions.

Claims not adequately argued in the body of the brief are deemed

abandoned on appeal.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).   By failing to raise any specific arguments as to the

denial of his postjudgment motions, Johnson has abandoned the

only issue properly before this court.    See id.

     Johnson’s appeal is without merit.    See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, we DISMISS THE

APPEAL AS FRIVOLOUS.   See 5TH CIR. R. 42.2.   The filing of

frivolous appeals in the future could subject Johnson to

sanctions.

     Johnson’s motions for the appointment of counsel; for an

evidentiary hearing; for expansion of the appellate record; for

this court to remand to the state appellate court; and for a new

trial and for arrest of judgment are DENIED.

     COA DENIED; REMAINING MOTIONS DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.